internal_revenue_service department of the paa washington dc no third party contact contact person sin sin sin sin xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxkxkkx telephone number in reference to xxxxxxxxxxxxxxxxxx xxxxxxxxxxxk xxxxxxxxxkxxk op e e0o t date oct xxxxxxxxxxxxxxxxxxxxxxxxxxxxkxxk xxxkxxxxxxxxxxxxxxkxxxx xxxkkxxxxkxkxxxxxkkxxxkxxkaxxkxxxxkxkxkxkxkxkkar xxxxxxxxxxxxxxxxxxxxxxxk legend x y z ts sl xxxxxxxxxxxxxxxxxxxxxkkx sec_2 xxxxxxxxxxxxxxxxxxxxxxxxx dear applicant is this in response to your ruling letter dated june as modified and amended by your letter of september in which you request rulings under sec_501 and of the internal_revenue_code with respect toa as specifically you request us proposed transaction follows rule to to x's exempt status under sec_501 the it uses the cash code will not be adversely affected if and proceeds of the sec_1 sec_2 note to pay off the t note invest the remaining amounts in long-term investments such as stocks and bonds and uses the income from such to pay the investment and remitting net expenses of owning and operating t income annually to in the form of rent-free use of t would be any income paid to periodically in excess of the rent-free use together with other income of kx will not be deemed to receive unrelated busine sec_2 taxable_income under sec_511 through seétion of the code when x receives the cash proceeds of the such proceeds sec_1 sec_2 constitute unrecognized_gain on the sale of dollar_figure and sec_2 note except the extent that to facts x was incorporated to hold title to property income therefrom and to turn such income over to which recognized c income_tax under sec_501 to collect z is section is recognized as exempt from federal is recognized and to a titleholding company and y's affiliate of the code z is federal of the code x from exempt_income under tax as is y xxxxxxxxxxxxxxxxxxxxxxxxxxkxxxxkkxkk a dollar_figure and sec_2 were rented to x owned of sl and of the joint_venture which owned and z and to other tenants x purchased the other interest in the joint_venture which owned sec_2 thus after this transaction x owned of dollar_figure x then sold both dollar_figure and sec_2 to an unrelated third party x received cash and a five-year note for both si and dollar_figure upon y's directions x acquired t for cash anda note the t note y and z currently occupy of t’ sec_5 floors and z pay no rental payments to x the dollar_figure sec_2 note law of sec_501 an organization organized for the exclusive purposes of acquiring property and holding title to and collecting income from such property and remitting the entire amount of income from such property less expenses to an organization described in sec_501 of the code recognizes exempt code the as of sec_1 c -1 a in pertinent part tax regulations provides a corporation described in sec_501 cannot have unrelated_business_taxable_income as defined in sec_512 other than income which is treated as unrelated the applicability of sec_512 or debt financed income c which is treated as unrelated_business_taxable_income solely because of sec_514 business because taxable solely income income that the of sec_1 c -1 b of the regulations provides that a corporation described in sec_501 the code cannot accumulate income and retain its exemption but must turn over the an organization which is itself exempt from tax under sec_501 a of the code expenses income entire amount such less to of of sec_511 of the code imposes a tax on business taxable_income of organizations exempt_income tax under sec_501 the unrelated from federal sec_512 the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions of sec_512 b b and b pertinent part business royalties and rents_from_real_property shall dividends taxable_income there that of the code provide in be excluded from unrelated annuities interest xxxxxxxxxxxxxxxxkxxxxxxkxxxxxkkkxxxx sec_512 of the code provides that there shall be excluded from unrelated_business_taxable_income all gains from the sale exchange or other_disposition of property other than property which would properly be includible in inventory if on hand at the close of a taxable_year or property_held_primarily_for_sale or business customers ordinary course trade the to in of sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to its charitable function constituting the basis for its exemption under sec_501 exercise or performance by such organization of educational purpose other the or or of sec_514 a of the code provides that there shall be included with respect to each debt-financed_property as an item_of_gross_income derived from an unrelated_trade_or_business an amount which is the same percentage the total gross_income derived during the taxable percent the average year from or for acquisition_indebtedness as defined in subsection c the taxable_year with respect to b the determined under regulations prescribed by the average amount the adjusted_basis of such property during the secretary period it is held by the organization during such taxable_year such property as the property is on account of in excess of but not a of of the term there section debt-financed sec_514 of the code provides that for purposes of this any property which is held to produce income and with respect to in which subsection c if the property was disposed of during the taxable_year with respect to which there was an acquisition_indebtedness at any time during the 12-month_period ending with the date of such disposition except that such term does not include-- at any time during the taxable_year or an acquisition_indebtedness property defined means as is a i any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting or the basis for its exemption under sec_501 in section the of in a b any purpose or function designated in sec_501 or not so substantially apply related organization described the exercise or performance of any property to which clause to the extent that its use is an to does case ii i xxxxxxxxxxxxxxxkxxxxxxxxxxxxxxxkxkkk - - sec_1 a -1 a v of the regulations provides that if debt-financed_property is sold or otherwise_disposed_of there shall be included in computing unrelated_business_taxable_income an amount with respect to such gain_or_loss which is the same percentage but not in excess of percent of the total gain_or_loss derived from such sale_or_other_disposition as the highest acquisition_indebtedness with respect a to such property during the 12-month_period preceding the date of disposition is of b the average_adjusted_basis of such property determined the tax on the amount of gain included in unrelated_business_taxable_income pursuant to the preceding sentence shall be in of the code relating to capital_gains subchapter_p chapter and regulations thereunder relating to the minimum_tax for tax_preferences accordance or loss losses sec_511 forth rules with also and the see the set in revrul_76_335 1976_2_cb_141 holds that a subsidiary of an exempt title-holding corporation whose exclusive purpose is the holding of collecting the income therefrom and turning over such income less expenses to its parent qualifies for exemption under sec_501 of the code to investment_property title revrul_77_429 1977_2_cb_189 restates and updates rev that an exempt title rul to provide in pertinent part holding corporation may retain part of its income each year to apply to indebtedness on property to which it holds title the transaction will be treated as if the income had been turned over to the exempt parent and the latter had used such income to make a capital_contribution to the title holding corporation which in turn applied such contribution to the indebtedness rationale the rul rev note sec_1 sec_2 as provided in supra an exempt title its income each year to holding corporation may retain part of in apply to indebtedness on property to which it holds title the interest_income and principal this case x will use part of the from x turned circumstances the transaction will be treated as income over to its exempt parents and they used such income to make a capital_contribution to x accordingly we conclude that x's exempt status under sec_501 of the code will not be adversely affected if it uses the cash proceeds from the sec_1 sec_2 note to pay off t’s note similarly we conclude that x’s exempt status will not be adversely affected if x uses its investment as stated income to pay the expenses of owning and operating t under note pay off the on to if t dhe- xxxxxxxxxxxxxxxxxxxkxkxxxxxxkxxxxxx -s- rul not in rev restricted to therefore investment of a portion of the sec_1 note proceeds in stocks and bonds will not adversely affect x’s exempt status a titleholding corporation is investing solely property supra real in even though sec_1_501_c_2_-1 the regulations requires x to turn over its annual income to y and z we conclude that their rent-free use of t is analogous to x‘s making direct annual payments to and z of we conclude that x's retention of funds necessary for annual maintenance and renovation of t is also permissible since sec_501 such expenses by a title-holding corporation code explicitly permits the payment of the of x’s income from investments and its income from the note are excluded from unrelated_business_taxable_income pursuant of the code however since sec_1 and sec_2 were to sec_512 debt-financed not occupied by y and z generated unrelated_business_taxable_income pursuant to sec_514 of the code therefore a portion of any gain on the sale of sec_1 and sec_2 will be taxable those portions sec_2 which were and sl of pursuant to sec_1 a -1 a v the highest acquisition_indebtedness with respect of the regulations the taxable_portion of the gain is the same percentage but not in excess of percent of the total gain derived from the sale as to such property during the 12-month_period preceding the date of sale is of the average_adjusted_basis of the property in your case because only sec_2 generated debt-financed rental income only that portion of the gain from the sale which pertains to that part of dollar_figure and dollar_figure is taxable under this rule pursuant to sec_1 a -1 a v of the regulations the tax on the amount of gain from dollar_figure and sec_2 shall be determined in accordance with the rules relating to capital_gains_and_losses as set forth in subchapter_p chapter a portion of of the code and sl conclusions we were not asked and we have not considered whether x's purchase of the interest in the joint_venture which owned dollar_figure x's sale of sl and sec_2 t were arms-length transactions at fair_market_value and x’s purchase of accordingly based upon the information submitted and the representations made we rule that x's exempt status under sec_501 c the code will not be adversely affected if it uses the cash proceeds of t note invests the remaining amounts in long-term investments s sec_1 note pay off the the of to mb xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxk -- together with other such as stocks and bonds and uses the income from such investment pay the expenses of owning and operating t and remitting net_income annually to in the form of rent-free use of t any income in excess of the rent-free use would be paid to y periodically income to x will not be deemed to receive unrelated busine sec_2 taxable_income under sec_511 through sec_514 of the code when x receives the cash proceeds of the sec_2 such proceeds constitute unrecognized_gain on the sale of sec_1 and dollar_figure note except the extent that to this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are sending a copy of this ruling letter to your key district_director and to your attorney sincerely yours ee obert c harper jr chief exempt_organizations technical branch
